UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1002



LAURA D. COOPER,

                                            Plaintiff - Appellant,

          versus


JOHN HASTY, Individually and as Director of
the Virginia Department of Health Professions;
EVELYN R. FLEMING, Individually and as Assis-
tant Attorney General assigned to advise the
Virginia Department of Health Professions;
WARREN W. KOONTZ, M.D.; KAREN E. KNAPP, M.D.;
CHARLES H. CROWDER, JR.; JOSEPH A. LEMING,
M.D.; ANTHONY U. MOORE; PAUL M. SPECTOR, D.O.;
THOMAS A. WASH, M.D., Individually and as
Members of the Virginia Board of Medicine; THE
VIRGINIA BOARD OF MEDICINE, as an instrumen-
tality of the Commonwealth of Virginia; GEORGE
ALLEN, as Governor of the Commonwealth of Vir-
ginia; U.S. DRUG ENFORCEMENT ADMINISTRATION,
as an executive agency within the United
States Department of Justice; SEVEN UNKNOWN
NAMED AGENTS OF THE UNITED STATES DRUG EN-
FORCEMENT ADMINISTRATION, designated herein as
T, U, V, W, X, Y, and Z, Individually and as
Officials of the United States Drug Enforce-
ment Administration; CLARKE RUSS, M.D.;
THERESA FAHY KASEMAN, D.P.M.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-780)
Submitted:   August 14, 1997           Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Laura D. Cooper, Appellant Pro Se. Mary Elizabeth Shea, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Carlotta
Porter Wells, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action. The district court found that Appellant lacked stand-

ing. We find no reversible error. See Allen v. Wright, 468 U.S.
737, 751 (1984) (party must allege personal injury fairly traceable

to allegedly unlawful conduct). Consequently, we affirm the dis-

trict court's dismissal of her action. To the extent Appellant ap-

peals the denial of her motion for a temporary restraining order,

we dismiss the appeal as moot. We dispense with oral argument be-
cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                           AFFIRMED IN PART AND DISMISSED IN PART




                                3